DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, 6, 8, 10, 11, 14, 15 are pending. 
Claims 1, 3, 8, 10 and 11 are amended.
Claims 4, 7, 9 and 12-13 are canceled. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamineni (US 20090242505) in view of Oguchi (US 20060054587).

Regarding claim 1, Kamineni discloses A container (10)  for receiving liquids (Para 2), which is formed substantially from a thermoplastic material (Para 11) , the container comprising a container wall 

However, Kamineni does not explicitly discloses rib structure has at least one reinforcing rib with a closed encircling shape.
Oguchi is in the field of endeavor and discloses a container for receiving liquids that has rib structure (6) which has at least one reinforcing rib with a closed encircling shape (Fig.6a,b,c; Para 25).

Kamineni discloses the claimed invention except that horizontal pressure absorbing panel 19  instead of pressure absorbing panel (6) which has at least one reinforcing rib (M)  with a closed encircling shape as disclosed by Oguchi.  Oguchi shows that a pressure absorbing panel (Fig. 1; 6) which has at least one reinforcing rib (M) with a closed encircling shape was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Oguchi represents evidence (Para 25; “ […] prevent the container from deformation that”) the pressure absorbing panel of Oguchi were art-recognized equivalent structures for the pressure absorbing of Kamineni.  Therefore, because these two pressure absorbing panel were art-recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the pressure absorbing panel (19)of Kamineni for the pressure absorbing panel (6) of Oguchi for the purpose of preventing deformation and recognized as an alternative arrangement of pressure absorbing panel.  An express suggestion to substitute one equivalent .  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Kamineni-Oguchi discloses, the at least one reinforcing rib is a recess proceeding from a wall surface (Fig.1), wherein the rib like structure has two reinforcing ribs (Oguchi, Fig.6a,b,c; element M) with a flat spacer region (Fig.6a,b,c; the space in between M) arranged in each case between the two reinforcing ribs  (M), wherein the rib structure has a flat center (The center M; Fig.6a) that is surrounded by a plurality of the reinforcing ribs

Regarding claim 2, Kamineni-Oguchi discloses the thermoplastic material is PET (Para 23).

Regarding claim 3, Kamineni-Oguchi discloses the rib like structure (19) is arranged in the region of both of the two longitudinal sides (Fig.3). 

Regarding claim 5, Kamineni-Oguchi discloses, the container is of a bottle configuration (Fig.1).

Regarding claim 6, Kamineni-Oguchi discloses, the container is configured so as to be able to be hot-filled (Para 6) 

Regarding claim 8, Kamineni-Oguchi discloses the flat center (The center M; Fig.6a) is surrounded concentrically by the plurality of reinforcing ribs (See annotated fig. below).

    PNG
    media_image1.png
    320
    408
    media_image1.png
    Greyscale


Regarding claim 10, Kamineni-Oguchi discloses the reinforcing rib (M) run in a substantially circular manner (Fig.6A). 

Regarding claim 11, Kamineni-Oguchi discloses the reinforcing ribs run in a substantially oval manner (Fig. 6a).

Regarding claim 14, Kamineni-Oguchi discloses atleast two reinforcing ribs (See annotated fig. of claim 8) that are arranged in the region of the side wall.
Kamineni-Oguchi discloses the claimed invention except for except for a third reinforcing rib. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to an additional reinforcing rib in order to improve pressure absorbing ability of the sidewall, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art1. 
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamineni-Oguchi as applied to claim 1 and 10 in view of Mast (US 8556097).

Regarding claim 14, Kamineni-Oguchi discloses atleast two reinforcing ribs (See annotated fig. of claim 8) that are arranged in the region of the side wall.
Philip is in the field of endeavor and discloses three reinforcing ribs (See annotated fig below) are arranged in the region of the side wall .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamineni-Oguchi to incorporate an additional rib as taught by Philip for the purpose of improving pressure absorption ability of the sidewall.

    PNG
    media_image2.png
    451
    400
    media_image2.png
    Greyscale


Philip is in the field of endeavor and discloses three reinforcing ribs (See annotated fig of claim 14) are concentrically running circular reinforcing ribs (Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamineni-Oguchi to incorporate an additional rib , having those three reinforcing ribs are concentrically running circular reinforcing ribs as taught by Mast for the purpose of improving pressure absorption ability of the sidewall.
Response to Arguments
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on 11/30/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. 

Applicants argument with regards to the combination of prior art Kamineni-Oguchi is not persuasive. Applicant argues that since the filling date of Oguchi is earlier than Kamineni, incorporating the ribs of Oguchi to Kamineini would destroy the invention, the Examiner respectfully disagrees. The prior art of Kamineni does not explicitly discloses that modification of ribs in view of prior art such as Oguchi would be problematic or it would destroy the invention as the applicant alleges. It is merely a conclusory statement.
Furthermore, the applicant alleges that Kamineni specifically deals with rectangular plastic container and the claimed invention has an oval shape. The following is a definition of a container with oval profile

The definition of oval profile as provided by the applicant can be used to conclude that the container of Kamineni also has a oval profile (Fig. 5).
When comparing the bottom of two container as shown below, both containers appear to have oval shape as defined by the applicant. 
Instant application
Kamineni (US 20090242505)


    PNG
    media_image3.png
    189
    333
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    274
    media_image4.png
    Greyscale



Therefore, argument related to the different of shape/profile is not persuasive. The claim language does not includes limitation regarding label on container and therefore, arguments related to labels are not relevant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SANJIDUL ISLAM/               Examiner, Art Unit 3736              



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.04(IV-B)